Title: V. Thomas Jefferson to Martha Jefferson Randolph, 31 May 1791
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Lake Champlain May. 31

I wrote to Maria yesterday, while sailing on Lake George, and the same kind of leisure is afforded me today to write to you. Lake George is without comparison the most beautiful water I ever saw: formed by a contour of mountains into a bason 35 miles long, and from 2 to 4 miles broad, finely interspersed with islands, its waters limpid as chrystal and the mountain sides covered with rich groves of Thuya, silver fir, white pine, Aspen and paper birch down to the water edge, here and there precipices of rock to checquer the scene  and save it from monotony. An abundance of speckled trout, salmon trout, bass and other fish with which it is stored, have added to our other amusements the sport of taking them. Lake Champlain, tho much larger, is a far less pleasant water. It is muddy, turbulent, and yields little game. After penetrating into it about 25 miles we have been obliged by a head wind and high sea to return, having spent a day and a half in sailing on it. We shall take our rout again thro Lake George, pass thro Vermont down Connecticut river, and through Long island to New York and Philadelphia. Our journey hitherto has been prosperous and pleasant except as to the weather which has been as sultry hot through the whole as could be found in Carolina or Georgia. I suspect indeed that the heats of Northern climates may be more powerful than those of Southern ones in proportion as they are shorter. Perhaps vegetation requires this. There is as much fever and ague too and other bilious complaints on Lake Champlain as on the swamps of Carolina. Strawberries here are in the blossom, or just formed. With you I suppose the season is over. On the whole I find nothing any where else in point of climate which Virginia need envy to any part of the world. Here they are locked up in ice and snow for six months. Spring and autumn, which make a paradise of our country, are rigorous winter with them, and a Tropical summer breaks on them all at once. When we consider how much climate contributes to the happiness of our condition, by the fine sensations it excites, and the productions it is the parent of, we have reason to value highly the accident of birth in such an one as that of Virginia.
From this distance I can have little domestic to write to you about. I must always repeat how much I love you. Kiss the little Anne for me. I hope she grows lustily, enjoys good health, and will make us all and long happy as the center of our common love. Adieu my dear. Your’s affectionately,

Th: Jefferson

